Case 4:19-cv-00358-ALM Document 314 Filed 02/02/21 Page 1 of 4 PageID #: 11189




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION



 GIBSON BRANDS, INC.,
                                                                Case No. 4:19-cv-00358-ALM
       Plaintiff/Counterclaim-Defendant,

 v.

 ARMADILLO DISTRIBUTION
 ENTERPRISES, INC.; CONCORDIA
 INVESTMENT PARTNERS, LLC,

       Defendants/Counterclaim-Plaintiffs,

 DOES 1 through 10,

       Defendants.


      UNOPPOSED MOTION TO SEAL ARMADILLO’S MOTION TO STRIKE THE
               UNSWORN DECLARATION OF BASIL IMBURGIA

        Comes now Armadillo Distribution Enterprises, Inc. (“Armadillo”), by and through its

attorneys of record, and files this Unopposed Motion to Seal Armadillo’s Motion to Strike the

Unsworn Declaration of Basil Imburgia. In support of this motion to seal, Armadillo states as follows:

        This is a trademark case involving highly confidential information to Defendants Armadillo

Distribution Enterprises, Inc. and Concordia Investment Partners, LLC and Plaintiff Gibson Brands,

Inc., as well as a number of third parties. To address this issue, the parties agreed to, and the Court

entered, a protective order limiting the disclosure of certain confidential information [Dkt. #52]. As

set forth in the parties’ protective order, information marked “Highly Confidential Outside Attorneys’

Eyes Only” includes “trade secrets within the meaning of the Defend Trade Secrets Act and all

information and materials that the disclosing party has reasonable grounds to believe would, if known




                                                  1
Case 4:19-cv-00358-ALM Document 314 Filed 02/02/21 Page 2 of 4 PageID #: 11190




to any officer, director, employee, or agent of a receiving party, or to the public, lead to significant

harm or injury to the reputation and/or business of the disclosing party or provide improper advantage

to others” [Dkt. #52 at ¶ 2].

        Gibson’s pleading, along with the unsworn declaration that Armadillo is challenging in its

motion to strike, was filed under seal and it contains and discusses confidential trademark information.

The materials discussed in the declaration and attached thereto are designated “Highly Confidential –

Attorney’s Eyes Only” and discuss widespread third-party uses of identical and similar shapes in the

United States (including, where available, sales information for the third-party guitar models). The

information included in the third-party declarations and exhibits is sensitive, trade secret information

that is not publicly available. While relevant to the issues before the Court, if this information were

to be disclosed to the public it could lead to significant harm or injury to the business of the parties

and various third parties and could give others an improper competitive or business advantage.

Plaintiff Gibson Brands, Inc. is unopposed to the relief requested in this motion to seal.

        Accordingly, Armadillo respectfully requests that the Court grant this motion and permit

Armadillo’s Motion to Strike the Unsworn Declaration of Basil Imburgia to be sealed pursuant to the

Court’s protective order.




                                                   2
Case 4:19-cv-00358-ALM Document 314 Filed 02/02/21 Page 3 of 4 PageID #: 11191




 Dated: February 2, 2021            Respectfully submitted,


                                    /s/ Anna Naydonov
                                    Douglas A. Rettew (pro hac vice)
                                    doug.rettew@finnegan.com
                                    Anna Naydonov (pro hac vice)
                                    anna.naydonov@finnegan.com
                                    Patrick J. Rodgers (pro hac vice)
                                    patrick.rodgers@finnegan.com
                                    FINNEGAN, HENDERSON, FARABOW,
                                     GARRETT & DUNNER, LLP
                                    901 New York Avenue NW
                                    Washington, DC 20001
                                    Telephone:     (202) 408-4000
                                    Facsimile:     (202) 408-4400

                                    /s/ Emileigh S. Hubbard
                                    Vic Houston Henry
                                    TBA No. 09484250
                                    vhhenry@hoaf.com
                                    Emileigh Stewart Hubbard
                                    TBA No. 24076717
                                    ehubbard@hoaf.com
                                    HENRY ODDO AUSTIN & FLETCHER
                                      a Professional Corporation
                                    1700 Pacific, Suite 2700
                                    Dallas, Texas 75201
                                    Telephone: (214) 658-1900
                                    Facsimile: (214) 658-1919

                                    Attorneys for Armadillo Distribution Enterprises, Inc.




                                      3
Case 4:19-cv-00358-ALM Document 314 Filed 02/02/21 Page 4 of 4 PageID #: 11192




                                  CERTIFICATE OF CONFERENCE
          I, the undersigned, hereby certify that on the 29th day of January, 2021, counsel for Armadillo
conferred with counsel for Plaintiff Gibson Brands, Inc., who indicated that Plaintiff was unopposed
to the relief requested herein.


                                                         /s/ Emileigh S. Hubbard
                                                         Emileigh S. Hubbard



                                    CERTIFICATE OF SERVICE
          I, the undersigned, hereby certify that on the 2nd day of February, 2021, a copy of the
foregoing document was served on all counsel of record via this Court’s CM/ECF electronic filing
system.
                                                         /s/ Emileigh S. Hubbard
                                                         Emileigh S. Hubbard




                                                    4
